DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“the functional module is electrically connected to the detecting device for receiving an electrical signal from the detecting device” in claim 1, claims 17, and claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jakubek (U.S. 2016/0209521).
Regarding claim 1:
Jakubek discloses a detector module, comprising:
 a support (Fig. 5-7, 10) extending in an extension direction (Fig. 6-7, support 10 extending longitudinally); and 
a plurality of detector sub-modules (Fig. 5-7, 3) arranged on the support in the extension direction (Fig. 6-7, sub-modules 3 on support 10 in a longitudinal direction), 
wherein each of the detector sub-modules (Fig. 1-7, 3) has a first area (Fig. 4, area where 5 is) and a second area (Fig. 4, area where 21) in the extension direction (Fig. 4, first area and second area in longitudinal direction), a detecting device (Fig. 3-4, sensor layer 5) being disposed in the first area (Fig. 4, area where sensor layer 5 is), a functional module (Fig. 4, 21) being disposed in the second area (Fig. 4, area where 21 is), 
wherein the functional module (Fig. 4, 8 and 21) is electrically connected to the detecting device (Fig. 4, 5) for receiving an electrical signal from the detecting device ([0017] and [0055], output conductor and bus), and
 wherein the plurality of detector sub-modules (Figs. 5-7, and Fig. 9, 3) comprises a first detector sub-module (Figs. 5-7, and Fig. 9, multiple modules 3) and a second detector sub-module (Figs. 5-7, and Fig. 9, multiple modules 3) that are arranged adjacent to each other in the extension direction (Figs. 5-7, and Fig. 9, sub-modules 3 are next to each other longitudinally), the first area of the first detector sub-module (Fig. 6 and Fig. 9, area 5 of the left sub-module or 
Regarding claim 2:
Jakubek discloses the detector module of claim 1, wherein the first area of the first detector sub-module completely covers the second area of the second detector sub-module (Fig. 6 and Fig. 9, area 5 of the left sub-module overlaps area 21 of the middle module; area 5 of the middle sub-module overlaps area 21 of the right sub-module).
Regarding claim 3:
Jakubek discloses the detector module of claim 1, wherein the plurality of detector sub-modules (Fig. 9, plurality of sub-modules 3) are arranged in parallel to each other in a stacking direction (Fig. 9, plurality of sub-modules 3 parallel to each other in a vertically) in which the plurality of detector sub- modules are stacked (Fig. 9, plurality of sub-modules 3 stacked on each other).
Regarding claim 4:
 Jakubek discloses the detector module of claim 1, wherein the first detector sub-module is inclined with respect to the second detector sub-module (Fig. 11, sub-modules 3 are inclined with respect to each other).
Regarding claim 5:
Jakubek discloses the detector module of claim 1, wherein each pair of detector sub-modules of the plurality of detector sub-modules are arranged symmetrical to each other in the extension direction (Fig. 6, Fig. 9, and Fig. 11, plurality sub-modules 3 are arranged symmetrical to each other).
Regarding claim 17:
Jakubek discloses a detector, comprising: 
a housing (Fig. 5, 10); and 
a plurality of detector modules (Figs. 5-7, 3) arranged in parallel on the housing (Fig. 5-7, plurality of sub-modules 3 parallel along housing 10), each of the detector modules comprising: 
a support (Fig. 5-7, 10) extending in an extension direction (Fig. 6-7, support 10 extending longitudinally); and 
a plurality of detector sub-modules (Fig. 5-7, 3) arranged on the support in the extension direction (Fig. 6-7, sub-modules 3 on support 10 in a longitudinal direction), 
wherein the plurality of detector sub-modules (Fig. 9, plurality of sub-modules 3) are arranged in parallel to each other in a stacking direction (Fig. 9, plurality of sub-modules 3 parallel to each other in a vertically),
wherein the extension direction and the stacking direction are perpendicular to each other (Fig. 5-7, Horizontal and vertical directions) and are both perpendicular to a direction in which rays are received (Fig. 11, horizontal and vertical directions perpendicular to focal spot), 
wherein each of the detector sub-modules (Fig. 1-7, 3) has a first area (Fig. 4, area where 5 is) and a second area (Fig. 4, area where 21) in the extension direction (Fig. 4, first area and second area in longitudinal direction), a detecting device (Fig. 3-4, sensor layer 5) being disposed in the first area (Fig. 4, area where sensor layer 5 is), a functional module (Fig. 4, 21) being disposed in the second area (Fig. 4, area where 21 is), 
wherein the functional module (Fig. 4, 8 and 21) is electrically connected to the detecting device (Fig. 4, 5) for receiving an electrical signal from the detecting device ([0017] and [0055], output conductor and bus), and 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jakubek (U.S. 2016/0209521) in view of Ikhlef (U.S. 2012/0087465).
Regarding claim 6:
Jakubek discloses the detector module of claim 1.
However, Jakubek fails to disclose wherein at least two of the plurality of detector sub- modules are arranged asymmetrical to each other in the extension direction.
Ikhlef teaches wherein at least two of the plurality of detector sub- modules are arranged asymmetrical to each other in the extension direction (Fig. 4, two left sub-modules are asymmetrical to the other sub-modules; [0032]-[0033]).
.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jakubek (U.S. 2016/0209521) in view of Schick (U.S. 5,834,782).
Regarding claim 7:
Jakubek discloses the detector module of claim 1.
However, Jakubek fails to disclose wherein the plurality of detector sub-modules comprise a third detector sub-module and a fourth detector sub-module that are located at a bottom layer in a stacking direction in which the plurality of detector sub-modules are stacked, and the first area of the third detector sub-module and the first area of the fourth detector sub-module are joined to each other.
Schick teaches wherein the plurality of detector sub-modules (Fig. 5, plurality of sensors) comprise a third detector sub-module (Fig. 5, 502a) and a fourth detector sub-module (Fig. 5, 508a) that are located at a bottom layer in a stacking direction (Col. 7, lines 58-65, sensor 501-503 and 507-509 are located on the rear most level) in which the plurality of detector sub-modules are stacked, and the first area of the third detector sub-module and the first area of the fourth detector sub-module are joined to each other (Col. 7, lines 58-65, sensor 501-503 and 507-509 are butted up next to each other).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the sub-modules of Jakubek with the third and fourth sub-module positioning taught by Schick in order to increase image quality by reducing blinds spots in an image (Schick; 
Regarding claim 8:
The combination of Jakubek and Schick discloses the detector module of claim 7, wherein at least one of the plurality of detector sub- modules is stacked at least partially on the third detector sub-module sequentially (Schick; Col. 7, line 58-Col. 8, line 11, sensors 504 and 505 are located in front of the rear most sensors) in a direction from the first area of the third detector sub-module to the second area of the third detector sub- module (Schick; Col. 7, line 58-Col. 8, line 11, sensors 504 and 505 are located in front of the rear most sensors).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the sub-modules of Jakubek with the third and fourth sub-module positioning taught by Schick in order to increase image quality by reducing blinds spots in an image (Schick; col. 3, lines 10-19). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 9:
The combination of Jakubek and Schick discloses the detector module of claim 7, wherein at least one of the plurality of detector sub- modules is stacked at least partially on the fourth detector sub-module sequentially (Schick; Col. 7, line 58-Col. 8, line 11, sensors 504 and 505 are located in front of the rear most sensors) in a direction from the first area of the fourth detector sub-module to the second area of the fourth detector sub-module (Schick; Col. 7, line 58-Col. 8, line 11, sensors 504 and 505 are located in front of the rear most sensors).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the sub-modules of Jakubek with the third and fourth sub-module positioning .
Claims 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jakubek (U.S. 2016/0209521) in view of Hashimoto (U.S. 2014/0233690).
Regarding claim 10:
Jakubek discloses the detector module of claim 1.
However, Jakubek fails to disclose wherein each of the plurality of detector sub-modules further comprises a shield disposed over the functional module in the second area of the detector sub-module.
Hashimoto teaches wherein each of the plurality of detector sub-modules (Fig. 3a, 60) further comprises a shield (Fig. 3A, 46) disposed over the functional module in the second area of the detector sub-module ([0072], shield membrane protects ADC).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the sub-modules of Jakubek with the shield taught by Hashimoto in order to prevent damage caused by radiation (Hashimoto; [0072]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 14:
Jakubek discloses the detector module of claim 1.
However, Jakubek fails to explicitly disclose wherein each of the plurality of detector sub-module comprises a substrate having a first part located in the first area of the detector sub-module and a second part located in the second area of the detector sub-module, wherein the detecting device is disposed on the first part of the substrate, and the functional module is 
Hashimoto teaches wherein each of the plurality of detector sub-module comprises a substrate (Fig. 3A, 50) having a first part located in the first area of the detector sub-module (Fig. 3A, substrate 50 located under 41 and 43) and a second part located in the second area of the detector sub-module (Fig. 3A, substrate 50 located where ADC 44 is), 
wherein the detecting device is disposed on the first part of the substrate (Fig. 3A, 41 on substrate 50), and the functional module is disposed on the second part of the substrate (Fig. 3A, 44 on substrate 50), and
 wherein the substrate is configured to electrically connect the functional module to the detecting device and transmit the electrical signal generated by the detecting device to the functional module ([0067]-[0072], electrical signal from scintillator is sent to ADC).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the sub-modules of Jakubek with the substrate taught by Hashimoto in order to improve image quality by reducing signal noise (Hashimoto; [0010]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15:
Jakubek discloses the detector module of claim 1.
However, Jakubek fails to explicitly disclose wherein the detecting device comprises a photodiode array and a scintillation crystal array, and the functional module comprises an analog-to-digital converter and a connector.

It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the sub-modules of Jakubek with the photodiode, scintillation crystal, analog to digital converter, and connector taught by Hashimoto in order to improve image quality by reducing signal noise (Hashimoto; [0010]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 16:
The combination of Jakubek and Hashimoto discloses the detector module of claim 15, wherein each of the plurality of detector sub-module comprises a substrate (Hashimoto; Fig. 3A and 5, 50) having a first part located in the first area of the detector sub-module (Hashimoto; Fig. 3A and Fig. 5, substrate 50 located at 41 and 43) and a second part located in the second area of the detector sub-module (Hashimoto; Fig. 3A and Fig. 5, substrate 50 located at 45 and 44), 
wherein the photodiode array (Hashimoto; Fig. 3A and 5, 42) is disposed on the first part of the substrate (Hashimoto; Fig. 3A and 5, 50), and the scintillation crystal array is disposed on the photodiode array (Hashimoto; Fig. 3A and 5, Scintillator 41 on photodiode 42), 
wherein the analog-to-digital converter and the detecting device are disposed on a same side of the substrate (Jakubek; Fig. 4, 8,21, and 3 are on the same side; Hashimoto; Fig. 3A and Fig. 5, 44 and 41) and electrically connected to each other (Hashimoto; Fig. 3A and Fig. 5, 44 and 41), and

It would have been obvious to one of an ordinary skill in the art before the effective filing date to substitute the sub-modules of Jakubek with the photodiode, scintillation crystal, analog to digital converter, and connector taught by Hashimoto in order to improve image quality by reducing signal noise (Hashimoto; [0010]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jakubek (U.S. 2016/0209521) in view of Hashimoto (U.S. 2014/0233690) as applied to claim 10 above, and further in view of Lutha (U.S. 2009/0121146).
Regarding claim 11:
The combination of Jakubek and Hashimoto discloses the detector module of claim 10, the functional module (Jakubek; 8 and 21) and the shield (Hashimoto; Fig. 3A, 46).
However, the combination of Jakubek and Hashimoto fails to disclose wherein each of the plurality of detector sub-modules further comprises a thermally conductive adhesive disposed between the functional module and the shield.
Lutha teaches a thermally conductive adhesive disposed between the functional module and the shield ([0047], adhesive).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the shield and module of Jakubek and Hashimoto with adhesive taught by Hashimoto. One would have been motivated to make such combination in order to prevent .
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jakubek (U.S. 2016/0209521) in view of Ikhlef (U.S. 2019/0350545).
Regarding claim 12:
Jakubek discloses the detector module of claim 1.
However, Jakubek fails to disclose further comprising a thermal fin, wherein the thermal fin and the plurality of detector sub-modules are respectively disposed on opposite sides of the support.
Ikhlef teaches a thermal fin (Fig. 5, 514),
 wherein the thermal fin (Fig. 5, 514) and the plurality of detector sub-modules (Fig. 5, 400) are respectively disposed on opposite sides of the support (Fig. 5, 400 and 514 are on opposite sides).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the sub-modules of Jakubek with the thermal fin taught by Ikhlef in order to prevent damage and reduction of performance caused by heat (Ikhlef; [0042]-[0044]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 13:
The combination of Jakubek and Ikhlef discloses The detector module of claim 12, wherein at least part of the thermal fin is provided with a gradually increasing heat dissipation area in a heat dissipation wind direction (Ikhlef; [0042]-[0044], heat transfer). 
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (U.S. 2014/0233690) in view of Jakubek (U.S. 2016/0209521).
Regarding claim 18:
Hashimoto discloses a medical imaging device, comprising: 
a scanner gantry (Fig. 1, 25) formed with an opening for receiving an object to be scanned; 
a radiation source (Fig. 1, 21) for emitting rays to the object; and
 a detector (Fig. 1, 22) configured to receive the rays attenuated through the object (Fig. 1, O and convert the attenuated rays into electrical signals, 
wherein the detector and the radiation source are disposed respectively on opposite sides of the opening of the scanner gantry (Fig. 1, source 21 and detector 22 are located on opposite sides of gantry), wherein the detector comprises: 
a support (Fig. 2, 50) extending in an extension direction (Fig. 2, row direction); and 
a plurality of detector sub-modules (Fig. 2, 60) arranged on the support along the extension direction (Fig. 2, row direction), 
wherein each of the detector sub-modules has a first area (Fig. 3A and Fig. 9, area where 44 and 45 are) and a second area in the extension direction (Fig. 3A and Fig. 9, area where 41 and 43 are), 

wherein the functional module is electrically connected to the detecting device for receiving an electrical signal from the detecting device ([0070], ADC converting signal),
wherein the plurality of detector sub-modules comprises a first detector sub-module (Fig. 5, module 60) and a second detector sub-module (Fig. 5, module 60) that are arranged adjacent to each other in the extension direction (Fig. 5, modules 60 next to each other), the first area of the first detector sub-module at least partially overlapping with the second area of the second detector sub-module (Fig. 5, modules 60 overlapping each other).
However, Hashimoto fails to disclose a housing; and a plurality of detector modules arranged in parallel on the housing, wherein each of the detector modules comprises: a support extending in an extension direction; and a plurality of detector sub-modules arranged on the support along the extension direction, wherein the plurality of detector modules are arranged in parallel in a stacking direction, wherein the extension direction and the stacking direction are perpendicular to each other and are both perpendicular to a direction in which the rays are received, wherein each of the detector sub-modules has a first area and a second area in the extension direction, a detecting device being disposed in the first area, a functional module being disposed in the second area, wherein the functional module is electrically connected to the detecting device for receiving an electrical signal from the detecting device, and wherein the plurality of detector sub-modules comprises a first detector sub- module and a second detector sub-module that are arranged adjacent to each other in the extension direction, the first area of the first detector sub-module at least partially overlapping with the second area of the second detector sub-module.

a plurality of detector modules (Figs. 5-7, 3) arranged in parallel on the housing (Fig. 5-7, plurality of sub-modules 3 parallel along housing 10), each of the detector modules comprising: 
a support (Fig. 5-7, 10) extending in an extension direction (Fig. 6-7, support 10 extending longitudinally); and 
a plurality of detector sub-modules (Fig. 5-7, 3) arranged on the support in the extension direction (Fig. 6-7, sub-modules 3 on support 10 in a longitudinal direction), 
wherein the plurality of detector sub-modules (Fig. 9, plurality of sub-modules 3) are arranged in parallel to each other in a stacking direction (Fig. 9, plurality of sub-modules 3 parallel to each other in a vertically),
wherein the extension direction and the stacking direction are perpendicular to each other (Fig. 5-7, Horizontal and vertical directions) and are both perpendicular to a direction in which rays are received (Fig. 11, horizontal and vertical directions perpendicular to focal spot), 
wherein each of the detector sub-modules (Fig. 1-7, 3) has a first area (Fig. 4, area where 5 is) and a second area (Fig. 4, area where 21) in the extension direction (Fig. 4, first area and second area in longitudinal direction), a detecting device (Fig. 3-4, sensor layer 5) being disposed in the first area (Fig. 4, area where sensor layer 5 is), a functional module (Fig. 4, 21) being disposed in the second area (Fig. 4, area where 21 is), 
wherein the functional module (Fig. 4, 8 and 21) is electrically connected to the detecting device (Fig. 4, 5) for receiving an electrical signal from the detecting device ([0017] and [0055], output conductor and bus), and 
wherein the plurality of detector sub-modules (Figs. 5-7, and Fig. 9, 3) comprises a first detector sub-module (Figs. 5-7, and Fig. 9, multiple modules 3) and a second detector sub-
It would have been obvious to one of an ordinary skill in the before the effective filing date to substitute the detector of Hashimoto with the detector taught by Jakubek in order to improve image quality by preventing dead zones or inactive frames occur in an image (Jakubek; [0018]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884